THEATTORNEYGENERAL
                            OF TEXAS
GROVRR SELLERS                AUSTIN   11.   TEXAS

-N
AlTORNEYGENERAl.




     Honorable 0. Kennedy
     County Attorney
     Bee County
     Beeville, Texas
     Dear Sir:                 Opinion No. o-6658
                               Re: Maximum annual compensation of the
                                    Justice of the Peace for Precinct
                                   ,No. 1, Bee County.
               Your letter of June 14, 1945, request.ingthe opinion
     of this department regarding the maximum annual compensation of
     the Justice of the Peace for Precinct No, 1 of Bee County, is
     as follows:
                  "Our commissioners' court has ins%ruc,tedme
            to submit the following question ,toyou, viz:
                 'Since S.B. 123 became law, how nmch fees
           may the Justice of the Peace for Precinct One of
           Bee County retain annually?
                 "All officers in this county are on a fee
           basis. The population of this county is approxi-
           mately 17,000, Heretofore, under Article 3883
           (Acts 1939, 46th Leg.) the Justice of the Peace
           was allowed to retain $1200.00, In addition,
           under Art, 3891the Ju.sticeof 'thePeace was
           allowed to rs'tainone third of the excess fees
           until such one third, toge,therwith 'theamount
           specified in Art. 3883, amounts to $1400.00.
                 "The Justice of the Peace of Precinct One
           will earn in fees for this year in excess of
           $2,000.00. Suppose we say that he will earn ex-
           actly $2,000.00 for the year. How much of ,that
           will he be permitted under the law to keep. Sec-
           tion (a) of Senate Bill 123, passed by this past
           Legislature is as follows:
                 "'The Commissioners' Court is hereby au-
           thorized when in their judgmen~tthe financial con-
           dition of the county and the needs of the officers
           justify the increase to enter an order increasing
Honorable 0. Kennedy, page 2         o-6658


   the compensation of the precinct, county and
   district officers in an additional amount not
   to exceed twezts-five (25%) per cent. of the sum
   allowed under the law for the fiscal vear of
   Q$+, provided the total compensation authorized
   under the law for the fiscal vear of 1444 did
   not exceed the sum of Thirty-~Ix~~Hundred($3~600.00)
   Dollars.'
         "The Commissioners' Court wish to allow such
   Justice of the Peace increased compensation to
   the full amount of 25% of the sum allowed him
   under the law for the year 1944. Under the law,
   this Justice of the Peace was allowed to retain
   in fees for 1944 the total sum of $1400,00.
   Twenty five per cent. of $1400.00 is $350.00.
   The Commissioners' Court have in mind entering an
   order permitting him to retain, from and after
   the effective date of S,B. 123, fees of office
   at the rate of $1750.00 per year. The Commis-
   sioners' Court arrive at this amount in this way:
   Such Justice of the Peace was allowed $1400.00,
   under the law of 1944. Increasing this amount
   25% would equal $1750.00 per year. Is this
   correct?"
          The maxlttmmannual compensation of the Justice of the
Peace for Precinct No, 1 under Articles 3833 and 3891, Vernon's
Annotated Civil Statutes, is $1400.00, Senate Bill 123, Acts
of the 49th Legislature, Regular Session, 1945, authorizes the
Commissioners' Coopt when in its judgment the financial condi-
tion of the county and the needs of the officers justify the
increase to enter an order increasing the compensation of pre-
cinct officers in an additional amount not to exceed 25$,of
the sum allowed under the law for the fiscal year of 1944, pro-
vided the total compensation authorized under the law,for the
fiscal year of 1944 did not exceed the sum of $3600,00.
          You are respectfully advised that it is the opinion
of this department that the Commissioners' Court in compliance
with Senate Bill 123 can legally enter an order authorizing the
Justice of the Peace of Precinct No, 1 to retain fees of office
in the amount of $1750.00 per year, provided, of course, that
the provisions of Article 3891, V,A.C.S, and Senate Bill 123 are
complied with.
Honorable 0. Kennedy, page   3          O-6658

                                   Yours very truly,
                                 ATTORNEY GENWAL   OF TEXAS

                                    By s/Ax-dellWilliams
                                         Ardell~Williams
                                         Assistant
AW:LJ:wc

APPROW   JUN 21, 19%
s/Carlos C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/BWB Chairman